DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the application filed on August 19, 2022
Claims 1 and 10 is under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Fujishiro et al. (USP: 2017/0150387 A1) in view of Selvaganapathy et al. (USP 2020/0329408). 

As per Claim 1 Fujishiro teaches a base station comprising:
a receiver that receives notification information from a network apparatus (Paragraph 0042, 0070 a control signal (an RRC message) for various types of configuration is transmitted. The predetermined information is a notification to request a stop of the communication in the specific frequency band.); and 
a processor that if determining that a predetermined condition is met, based on the notification information, decides not to set a split bearer that connects bearer a secondary node of New Radio (NR) (Paragraph 0259 It is noted that in the split-bearer, in the  dual connectivity (DC), in order to use the resources of both the MeNB and the SeNB, a radio protocol of the bearer is located in both the MeNB and the SeNB. In split bearer, a split is observed in the MeNB 200-1 between the UE 100 and the P-GW, one of the splits ( split bearer) is terminated in the UE 100 after passing through the SeNB 200-2, and the other split ( split bearer) is terminated in the UE 100 without passing through the SeNB 200-2).  and a core network(Paragraph 0053 EPC), wherein the base station supports Dual connectivity with NR  (Paragraph 0090 As shown in FIG. 5, in the dual connectivity method, of the plurality of eNBs 200 that establish a connection with the UE 100, only a master eNB (MeNB) 200-1 establishes an RRC connection with the UE 100). and wherein the predetermined condition is that a user equipment to which a bearer is to be set is a user equipment of a certain type (Paragraph 0065, 0068  As shown in FIG. 4, RLC layer transmits data to an RLC layer of a reception side by using the functions of the MAC layer and the PHY layer. the radio interface protocol is classified into a layer 1 to a layer 3 of an OSI reference model, wherein the layer 1 is a physical (PHY) layer. The IoT terminal is an IoT device to connect the sensing network layer and the transmission network layer to implement the acquisition data and send data to the network layer. ).

Fujishiro doesn’t explicitly disclose and the secondary node of NR is a gNB wherein the predetermined condition is that a user equipment to which a bearer is to be set is a user equipment of a certain type
Selvaganapathy discloses and the secondary node of NR is a gNB (Paragraph 0046  ) wherein the predetermined condition is that a user equipment to which a bearer is to be set is a user equipment of a certain type (Paragraph 0046  ). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include the secondary node of NR is a gNB as taught by Wang for reliability, to ensure that whenever an NR node such as node 392C is added to the secondary cell group (SCG), the master eNB (MeNB) base station 110 may move one or more specific bearers to the NR node 392C as part of a secondary eNB base station addition procedure (See Selvaganapathy Paragraph 0033).


2. —9. (Canceled)

As per Claim 10 Fujishiro teaches a control method executed by a base station, comprising: 
receiving notification information from a network apparatus (Paragraph 0042, 0070 a control signal (an RRC message) for various types of configuration is transmitted. The predetermined information is a notification to request a stop of the communication in the specific frequency band.); and 
if determining that a predetermined condition is met based on the notification information, deciding not to set a split bearer that connects a secondary node of New Radio (NR) (Paragraph 0259 It is noted that in the split-bearer, in the  dual connectivity (DC), in order to use the resources of both the MeNB and the SeNB, a radio protocol of the bearer is located in both the MeNB and the SeNB. In split bearer, a split is observed in the MeNB 200-1 between the UE 100 and the P-GW, one of the splits ( split bearer) is terminated in the UE 100 after passing through the SeNB 200-2, and the other split ( split bearer) is terminated in the UE 100 without passing through the SeNB 200-2) and a core network (Paragraph 0053 EPC), wherein the base station supports Dual connectivity with NR(Paragraph 0090 As shown in FIG. 5, in the dual connectivity method, of the plurality of eNBs 200 that establish a connection with the UE 100, only a master eNB (MeNB) 200-1 establishes an RRC connection with the UE 100), wherein the predetermined condition is that a user equipment to which a bearer is to be set is a user equipment of a certain type (Paragraph 0065, 0068  As shown in FIG. 4, RLC layer transmits data to an RLC layer of a reception side by using the functions of the MAC layer and the PHY layer. the radio interface protocol is classified into a layer 1 to a layer 3 of an OSI reference model, wherein the layer 1 is a physical (PHY) layer. The IoT terminal is an IoT device to connect the sensing network layer and the transmission network layer to implement the acquisition data and send data to the network layer. ).

Fujishiro doesn’t explicitly disclose and the secondary node of NR is a gNB.
Selvaganapathy discloses and the secondary node of NR is a gNB (Paragraph 0018, 0026, 0031 a new radio node (which may be configured to operate as a secondary eNB base station for purposes of dual connectivity) addition procedure and/or an NR/secondary eNB base station release procedure to enable S1-user plane switching of user plane traffic to the new radio node or secondary eNB base station. This addition or release procedure may be applied to different types of systems, such as 5G systems and legacy LTE systems, when dual connectivity is supported. A master evolved Node B base station (MeNB) 110. The user equipment 120 in dual connectivity may also be served by secondary nodes, such as secondary evolved Node B base station (SeNB) 112 via downlink 192B (and/or an uplink)..). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include the secondary node of NR is a gNB as taught by Wang for reliability, to ensure that whenever an NR node such as node 392C is added to the secondary cell group (SCG), the master eNB (MeNB) base station 110 may move one or more specific bearers to the NR node 392C as part of a secondary eNB base station addition procedure (See Selvaganapathy Paragraph 0033).
Response to Argument(s)

Applicant's argument(s) filed on August 19, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at pages 4-5 the Applicant argues in substance that: 

(A)  “such teaching does not appear to relate to the claimed “predetermined condition is that a user equipment to which a bearer is to be set is a user equipment of a certain type.” Indeed, Fujishiro and Selvaganapathy are both silent with respect to a predetermined condition relating to a bearer being set based on a user equipment being a certain type”.


• (A) In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Applicant’s representative’s are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Examiner appreciates applicant’s representative’s explanation however, no explanation of how these limitations are not taught by the prior art. No specific contention of why the examiner's position is flawed or deficient is made. Therefore, the examiner directs applicant's attention to the prior art as whole and explanation of the rejection applied in the claims above. Applicants representative should clearly define what is meant by “a certain type” in the claims. No clear explanation is given in claim what is meants by certin type. Let’s understand what is “a certin type”,  Its means IoT devices, which is the IoT terminal is an IoT device to connect the sensing network layer and the transmission network layer to implement the acquisition data and send data to the network layer..  Which Fujishiro clearly states the PHY layer performs encoding and decoding, modulation and demodulation, antenna mapping and demapping, and resource mapping and demapping. Between the PHY layer of the UE and the PHY layer of the eNB, user data and a control signal are transmitted through the physical channel. Example from Fujishiro (Paragraph 0106 The UE  starts a carrier sense to measure the interference state in the specific frequency band. Specifically, in order to search for a free channel in the specific frequency band, the UE starts measuring interference power in the specific frequency band so as to monitor a surrounding communication situation.. )

	Therefore Fujishiro  and Selvaganapathy song reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for phone discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988, 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468